Exhibit 10.1

INDEMNIFICATION AGREEMENT

This INDEMNIFICATION AGREEMENT (this “Agreement”) is made effective February
    , 2012, by and among HORIZON LINES, INC., a Delaware corporation (“Parent”),
HORIZON LINES HOLDING CORP., a Delaware corporation (“HLHC”), HORIZON LINES,
LLC, a Delaware limited liability company (“LLC”; together with Parent and HLHC,
the “Companies”), and                      (“Indemnitee”).

WITNESSETH THAT:

WHEREAS, highly competent persons have become more reluctant to serve
corporations as directors, officers, or in other capacities unless they are
provided with adequate protection through insurance or adequate indemnification
against inordinate risks of claims and actions against them arising out of their
service to and activities on behalf of such corporations;

WHEREAS, Parent is the sole owner, directly and indirectly, of HLHC and LLC;

WHEREAS, in the case of each Company, the Certificate of Incorporation and/or
Bylaws and/or Limited Liability Company Agreement of such Company (as amended,
the “Fundamental Documents”) require indemnification of the officers and
directors of such Company and certain other persons;

WHEREAS, Indemnitee may also be entitled to indemnification pursuant to the
General Corporation Law of the State of Delaware as such may be amended from
time to time (the “DGCL”) and/or the Delaware Limited Liability Company Act as
such may be amended from time to time (the “DLLCA”);

WHEREAS, in the case of each Company, the Fundamental Documents of such Company
and the DGCL expressly provide that the indemnification provisions set forth
therein are not exclusive, and thereby contemplate that contracts may be entered
into between such Company and members of the board of directors and officers of
each such Company and other persons with respect to indemnification;

WHEREAS, the Board of Directors of each Company (each, a “Board”) has previously
determined that, in order to attract and retain qualified individuals, the
Companies will maintain on an ongoing basis, at their sole expense, liability
insurance to protect certain persons serving the Companies or any of their
respective subsidiaries from certain liabilities;

WHEREAS, the uncertainties relating to such insurance (including the risk of
unavailability of such insurance and of higher premiums) and to indemnification
have increased the difficulty of attracting and retaining such persons in the
face of risks of expensive litigation;

WHEREAS, the Board of each Company has determined that the increased difficulty
in attracting and retaining such persons is detrimental to the best interests of
the stockholders of

 

- 1 -



--------------------------------------------------------------------------------

Exhibit 10.1

 

Parent and that the Companies should act to assure such persons that there will
be increased certainty of such protection in the future;

WHEREAS, it is reasonable, prudent, and necessary for the Companies to obligate
themselves contractually to indemnify, and to advance expenses on behalf of,
such persons to the fullest extent permitted by applicable law so that they will
serve or continue to serve one or more of the Companies free from undue concern
that they will not be so indemnified;

WHEREAS, this Agreement is a supplement to and in furtherance of the Fundamental
Documents of each Company and any resolutions adopted pursuant thereto, and
shall not be deemed a substitute therefor, nor to diminish or abrogate any
rights of Indemnitee thereunder;

WHEREAS, Indemnitee does not regard the protection available under the
Companies’ Fundamental Documents and insurance as adequate in the present
circumstances, and may not be willing to continue to serve as a director and or
officer of any of the Companies, as the case may be, without adequate
protection, and the Companies desire Indemnitee to serve in such official
capacity; and

WHEREAS, Indemnitee is willing to continue to serve and to take on additional
service for or on behalf of the Companies, or any of them, on the condition that
he be so indemnified.

NOW, THEREFORE, in consideration of Indemnitee’s agreement to serve one or more
of the Companies in an official capacity after the date hereof, the parties
hereto hereby agree as follows:

1. Indemnity of Indemnitee. The Companies shall, jointly and severally,
indemnify and hold harmless Indemnitee to the fullest extent permitted by the
DGCL and/or DLLCA. In furtherance of the foregoing indemnification, and without
limiting the generality thereof:

(a) Proceedings Other Than Proceedings by or in the Right of the any Company.
Indemnitee shall be entitled to the rights of indemnification provided in this
Section 0 if, by reason of his Covered Status (as hereinafter defined),
Indemnitee is, or is threatened to be made, a party to or participant in any
Proceeding (as hereinafter defined) other than a Proceeding by or in the right
of any Company. Pursuant to this Section 0, Indemnitee shall be indemnified,
jointly and severally, by the Companies against all Expenses (as hereinafter
defined), judgments, penalties, fines, and amounts paid in settlement actually
and reasonably incurred by him, or on his behalf, in connection with such
Proceeding or any claim, issue or matter therein, if Indemnitee acted in good
faith and in a manner Indemnitee reasonably believed to be in or not opposed to
the best interests of the Companies, and with respect to any criminal
Proceeding, had no reasonable cause to believe Indemnitee’s conduct was
unlawful.

(b) Proceedings by or in the Right of any Company. Indemnitee shall be entitled
to the rights of indemnification provided in this Section 1(b) if, by reason of
his Covered Status, Indemnitee is, or is threatened to be made, a party to or
participant in any Proceeding

 

- 2 -



--------------------------------------------------------------------------------

Exhibit 10.1

 

brought by or in the right of any Company. Pursuant to this Section 1(b),
Indemnitee shall be indemnified, jointly and severally, by the Companies against
all Expenses actually and reasonably incurred by Indemnitee, or on Indemnitee’s
behalf, in connection with such Proceeding if Indemnitee acted in good faith and
in a manner Indemnitee reasonably believed to be in or not opposed to the best
interests of the Companies; provided, however, if the DGCL and/or DLLCA so
provides, no indemnification against such Expenses shall be made in respect of
any claim, issue, or matter in such Proceeding as to which Indemnitee shall have
been adjudged to be liable to any Company unless and to the extent that the
Court of Chancery of the State of Delaware shall determine that such
indemnification may be made.

(c) Indemnification for Expenses of a Party Who is Wholly or Partly Successful.
Notwithstanding any other provision of this Agreement, to the extent that
Indemnitee is, by reason of his Covered Status, a party to and is successful, on
the merits or otherwise, in any Proceeding, he shall be indemnified to the
maximum extent permitted by the DGCL and/or DLLCA against all Expenses actually
and reasonably incurred by him or on his behalf in connection therewith. If
Indemnitee is not wholly successful in such Proceeding but is successful, on the
merits or otherwise, as to one or more but less than all claims, issues, or
matters in such Proceeding, the Companies shall, jointly and severally,
indemnify Indemnitee against all Expenses actually and reasonably incurred by
him or on his behalf in connection with each successfully resolved claim, issue,
or matter. For purposes of this Section 1 and, without limitation, the
termination of any claim, issue, or matter in such a Proceeding by dismissal,
with or without prejudice, shall be deemed to be a successful result as to such
claim, issue, or matter.

2. Additional Indemnity. In addition to, and without regard to any limitations
on, the indemnification provided for in Section 1 hereof, the Companies shall,
and hereby do, jointly and severally indemnify and hold harmless Indemnitee
against all Expenses, judgments, penalties, fines, and amounts paid in
settlement actually and reasonably incurred by him or on his behalf if, by
reason of his Covered Status, he is, or is threatened to be made, a party to or
participant in any Proceeding (including a Proceeding by or in the right of any
Company), including all liability arising out of the negligence or active or
passive wrongdoing of Indemnitee. The only limitation that shall exist upon the
obligations of each Company pursuant to this Agreement shall be that no Company
shall be obligated to make any payment to Indemnitee that is finally determined
(under the procedures, and subject to the presumptions, set forth in Sections 6
and 7 hereof) to be unlawful.

3. Contribution.

(a) Whether or not the indemnification provided in Sections 1 and 2 hereof is
available, in respect of any threatened, pending or completed action, suit, or
proceeding in which the Companies are jointly liable with Indemnitee (or would
be if joined in such action, suit, or proceeding), the Companies shall pay, in
the first instance, the entire amount of any judgment or settlement of such
action, suit, or proceeding without requiring Indemnitee to contribute to such
payment, and each Company hereby waives and relinquishes any right of
contribution it may have against Indemnitee with respect thereto. No Company
shall enter into any settlement of any action, suit, or proceeding in which such
Company is jointly liable with Indemnitee (or would be if joined in such action,
suit, or proceeding) unless such settlement provides for a full and final
release of all claims asserted against Indemnitee.

 

- 3 -



--------------------------------------------------------------------------------

Exhibit 10.1

 

(b) Without diminishing or impairing the obligations of the Companies set forth
in the preceding subparagraph, if, for any reason, Indemnitee shall elect or be
required to pay all or any portion of any judgment or settlement in any
threatened, pending or completed action, suit, or proceeding in which the
Companies are jointly liable with Indemnitee (or would be if joined in such
action, suit, or proceeding), the Companies shall contribute to the amount of
expenses (including attorneys’ fees), judgments, fines, and amounts paid in
settlement actually and reasonably incurred and paid or payable by Indemnitee in
proportion to the relative benefits received by the Companies and all officers,
directors, or employees of the Companies, other than Indemnitee, who are jointly
liable with Indemnitee (or would be if joined in such action, suit, or
proceeding), on the one hand, and Indemnitee, on the other hand, from the
transaction from which such action, suit, or proceeding arose; provided,
however, that the proportion determined on the basis of relative benefit may, to
the extent necessary to conform to law, be further adjusted by reference to the
relative fault of the Companies and all officers, directors, or employees of the
Companies other than Indemnitee who are jointly liable with Indemnitee (or would
be if joined in such action, suit, or proceeding), on the one hand, and
Indemnitee, on the other hand, in connection with the events that resulted in
such expenses, judgments, fines, or settlement amounts, as well as any other
equitable considerations which applicable law may require to be considered. The
relative fault of the Companies and all officers, directors, or employees of the
Companies, other than Indemnitee, who are jointly liable with Indemnitee (or
would be if joined in such action, suit, or proceeding), on the one hand, and
Indemnitee, on the other hand, shall be determined by reference to, among other
things, the degree to which their actions were motivated by intent to gain
personal profit or advantage, the degree to which their liability is primary or
secondary, and the degree to which their conduct was active or passive.

(c) The Companies shall, jointly and severally, fully indemnify and hold
Indemnitee harmless from any claims of contribution which may be brought by
officers, directors, or employees of the Companies, other than Indemnitee, who
may be jointly liable with Indemnitee.

(d) To the fullest extent permissible under the DGCL and/or DLLCA, if the
indemnification provided for in this Agreement is unavailable to Indemnitee for
any reason whatsoever, the Companies, in lieu of indemnifying Indemnitee, shall
contribute to the amount incurred by Indemnitee, whether for judgments, fines,
penalties, excise taxes, amounts paid or to be paid in settlement, and/or for
Expenses, in connection with any claim relating to an indemnifiable event under
this Agreement, in such proportion as is deemed fair and reasonable in light of
all of the circumstances of such Proceeding in order to reflect (i) the relative
benefits received by the Companies and Indemnitee as a result of the event(s)
and/or transaction(s) giving cause to such Proceeding; and/or (ii) the relative
fault of the Companies (and their respective directors, officers, employees and
agents) and Indemnitee in connection with such event(s) and/or transaction(s).

4. Indemnification for Expenses of a Witness. Notwithstanding any other
provision of this Agreement, to the extent that Indemnitee is, by reason of his
Covered Status, a witness in any Proceeding to which Indemnitee is not a party,
he shall be indemnified, jointly and severally, by the Companies against all
Expenses actually and reasonably incurred by him or on his behalf in connection
therewith.

 

- 4 -



--------------------------------------------------------------------------------

Exhibit 10.1

 

5. Advancement of Expenses. Notwithstanding any other provision of this
Agreement, the Companies shall advance all Expenses incurred by or on behalf of
Indemnitee in connection with any Proceeding by reason of Indemnitee’s Covered
Status within thirty (30) days after the receipt by the Companies of a statement
or statements from Indemnitee requesting such advance or advances from time to
time, whether prior to or after final disposition of such Proceeding. Such
statement or statements shall reasonably evidence the Expenses incurred by
Indemnitee and shall include or be preceded or accompanied by an undertaking by
or on behalf of Indemnitee to repay any Expenses advanced if it shall ultimately
be determined that Indemnitee is not entitled to be indemnified against such
Expenses. Any advances and undertakings to repay pursuant to this Section 5
shall be unsecured and interest free.

6. Procedures and Presumptions for Determination of Entitlement to
Indemnification. It is the intent of this Agreement to secure for Indemnitee
rights of indemnity that are as favorable as may be permitted under the DGCL
and/or DLLCA and public policy of the State of Delaware. Accordingly, the
following procedures and presumptions shall apply in the event of any question
as to whether Indemnitee is entitled to indemnification under this Agreement:

(a) To obtain indemnification under this Agreement, Indemnitee shall submit to
the Companies a written request, including therein or therewith such
documentation and information as is reasonably available to Indemnitee and is
reasonably necessary to determine whether and to what extent Indemnitee is
entitled to indemnification. The Secretary of each Company shall, promptly upon
receipt of such a request for indemnification, advise the Board of each such
Company in writing that Indemnitee has requested indemnification.

(b) Upon written request by Indemnitee for indemnification pursuant to the first
sentence of Section 6(a) hereof, a determination, if required by the DGCL and/or
DLLCA, with respect to Indemnitee’s entitlement thereto shall be made in the
specific case by one of the following four methods, which shall be at the
election of the Board of Parent: (1) by a majority vote of the Disinterested
Directors (as hereinafter defined), even though less than a quorum; (2) by a
committee of Disinterested Directors designated by a majority vote of the
Disinterested Directors, even though less than a quorum; (3) if there are no
Disinterested Directors or if the Disinterested Directors so direct, by
Independent Counsel (as hereinafter defined) in a written opinion to the Board
of Parent, a copy of which shall be delivered to Indemnitee; or (4) if so
directed by the Board of Parent, by the stockholders of the Company.

(c) If the determination of entitlement to indemnification is to be made by
Independent Counsel pursuant to Section 6(b) hereof, the Independent Counsel
shall be selected as provided in this Section 6(c). The Independent Counsel
shall be selected by the Board of Parent. Indemnitee may, within ten (10) days
after such written notice of selection shall have been given, deliver to the
Companies, as the case may be, a written objection to such selection; provided,
however, that such objection may be asserted only on the ground that the
Independent Counsel so selected does not meet the requirements of “Independent
Counsel” as defined in Section 13 hereof, and the objection shall set forth with
particularity the factual basis of such assertion. Absent a proper and timely
objection by Indemnitee, the person so selected by the Board of Parent shall act
as Independent Counsel. If a written objection is made and substantiated, the
Independent Counsel selected may not serve as Independent Counsel unless

 

- 5 -



--------------------------------------------------------------------------------

Exhibit 10.1

 

and until such objection is withdrawn or a court has determined that such
objection is without merit. If, within twenty (20) days after submission by
Indemnitee of a written request for indemnification pursuant to Section 6(a)
hereof, no Independent Counsel shall have been selected and not objected to,
either Parent or Indemnitee may petition the Court of Chancery of the State of
Delaware or other court of competent jurisdiction for resolution of any
objection which shall have been made by Indemnitee to Parent’s selection of
Independent Counsel and/or for the appointment as Independent Counsel of a
person selected by the court or by such other person as the court shall
designate, and the person with respect to whom all objections are so resolved or
the person so appointed shall act as Independent Counsel under Section 6(b)
hereof. The Companies shall pay any and all reasonable fees and expenses of
Independent Counsel incurred by such Independent Counsel in connection with
acting pursuant to Section 6(b) hereof, and the Companies shall pay all
reasonable fees and expenses incident to the procedures of this Section 6(c),
regardless of the manner in which such Independent Counsel was selected or
appointed.

(d) In making a determination with respect to entitlement to indemnification
hereunder, the person or persons or entity making such determination shall
presume that Indemnitee is entitled to indemnification under this Agreement.
Anyone seeking to overcome this presumption shall have the burden of proof and
the burden of persuasion by clear and convincing evidence. Neither the failure
of any Company (including by its directors or independent legal counsel) to have
made a determination prior to the commencement of any action pursuant to this
Agreement that indemnification is proper in the circumstances because Indemnitee
has met the applicable standard of conduct, nor an actual determination by any
Company (including by its directors or independent legal counsel) that
Indemnitee has not met such applicable standard of conduct, shall be a defense
to the action or create a presumption that Indemnitee has not met the applicable
standard of conduct.

(e) Indemnitee shall be deemed to have acted in good faith if Indemnitee’s
action is based on Indemnitee’s reliance on the records or books of account of
an Enterprise (as hereinafter defined), including financial statements, or on
information supplied to Indemnitee by the officers of an Enterprise in the
course of their duties, or on the advice of legal counsel for an Enterprise or
on information or records given or reports made to an Enterprise by an
independent certified public accountant or by an appraiser or other expert
selected with reasonable care by an Enterprise. In addition, the knowledge
and/or actions, or failure to act, of any director, officer, agent, or employee
of an Enterprise shall not be imputed to Indemnitee for purposes of determining
the right to indemnification under this Agreement. Whether or not the foregoing
provisions of this Section 6(e) are satisfied, it shall in any event be presumed
that Indemnitee has at all times acted in good faith and in a manner he
reasonably believed to be in or not opposed to the best interests of the
Companies. Anyone seeking to overcome this presumption shall have the burden of
proof and the burden of persuasion by clear and convincing evidence.

(f) If the person, persons, or entity empowered or selected under Section 6 to
determine whether Indemnitee is entitled to indemnification shall not have made
a determination within sixty (60) days after receipt by the Companies of the
request therefor, the requisite determination of entitlement to indemnification
shall be deemed to have been made and Indemnitee shall be entitled to such
indemnification absent (i) a misstatement by Indemnitee of a material fact, or
an omission of a material fact necessary to make Indemnitee’s statement not

 

- 6 -



--------------------------------------------------------------------------------

Exhibit 10.1

 

materially misleading, in connection with the request for indemnification, or
(ii) a prohibition of such indemnification under applicable law; provided,
however, that such 60-day period may be extended for a reasonable time, not to
exceed an additional thirty (30) days, if the person, persons, or entity making
such determination with respect to entitlement to indemnification in good faith
requires such additional time to obtain or evaluate documentation and/or
information relating thereto; and provided, further, that the foregoing
provisions of this Section 6(f) shall not apply if the determination of
entitlement to indemnification is to be made by the stockholders pursuant to
Section 6(b) hereof and if (A) within thirty (30) days after receipt by the
Companies of the request for such determination, the Board of Parent or the
Disinterested Directors, if appropriate, resolve to submit such determination to
the stockholders of Parent for their consideration at an annual meeting thereof
to be held within 120 days after such receipt and such determination is made
thereat, or (B) a special meeting of the stockholders of Parent is called within
thirty (30) days after such receipt for the purpose of making such
determination, such meeting is held for such purpose within 120 days after
having been so called and such determination is made thereat.

(g) Indemnitee shall cooperate with the person, persons, or entity making such
determination with respect to Indemnitee’s entitlement to indemnification,
including providing to such person, persons, or entity upon reasonable advance
request any documentation or information which is not privileged or otherwise
protected from disclosure and which is reasonably available to Indemnitee and
reasonably necessary to such determination. Any Independent Counsel, member of
the Board of Parent, or stockholder of Parent shall act reasonably and in good
faith in making a determination regarding Indemnitee’s entitlement to
indemnification under this Agreement. Any costs or expenses (including
attorneys’ fees and disbursements) incurred by Indemnitee in so cooperating with
the person, persons, or entity making such determination shall be borne by the
Companies (irrespective of the determination as to Indemnitee’s entitlement to
indemnification) and the Companies hereby, jointly and severally, indemnify and
agree to hold Indemnitee harmless therefrom.

(h) The Companies acknowledge that a settlement or other disposition short of
final judgment may be successful if such settlement or other disposition permits
a party to avoid expense, delay, distraction, disruption, and uncertainty. In
the event that any action, claim, or proceeding to which Indemnitee is a party
is resolved in any manner other than by adverse judgment against Indemnitee
(including settlement of such action, claim, or proceeding with or without
payment of money or other consideration), it shall be presumed that Indemnitee
has been successful on the merits or otherwise in such action, suit, or
proceeding. Anyone seeking to overcome this presumption shall have the burden of
proof and the burden of persuasion by clear and convincing evidence.

(i) The termination of any Proceeding or of any claim, issue, or matter therein,
by judgment, order, settlement, or conviction, or upon a plea of nolo contendere
or its equivalent, shall not (except as otherwise expressly provided in this
Agreement or required by the DGCL and/or DLLCA) of itself adversely affect the
right of Indemnitee to indemnification or create a presumption that Indemnitee
did not act in good faith and in a manner which he reasonably believed to be in
or not opposed to the best interests of the Companies or, with respect to any
criminal Proceeding, that Indemnitee had reasonable cause to believe that his
conduct was unlawful.

 

- 7 -



--------------------------------------------------------------------------------

Exhibit 10.1

 

7. Remedies of Indemnitee.

(a) In the event that (i) a determination is made pursuant to Section 6 hereof
that Indemnitee is not entitled to indemnification under this Agreement,
(ii) advancement of Expenses is not timely made pursuant to Section 5 hereof,
(iii) no determination of entitlement to indemnification is made pursuant to
Section 6(b) hereof within 90 days after receipt by the Companies of the request
for indemnification, (iv) payment of indemnification is not made pursuant to
this Agreement within ten (10) days after receipt by the Companies of a written
request therefor, or (v) payment of indemnification is not made within ten
(10) days after a determination has been made that Indemnitee is entitled to
indemnification or such determination is deemed to have been made pursuant to
Section 6 hereof, Indemnitee shall be entitled to an adjudication in an
appropriate court of the State of Delaware, or in any other court of competent
jurisdiction, of Indemnitee’s entitlement to such indemnification. Indemnitee
shall commence such proceeding seeking an adjudication within 180 days following
the date on which Indemnitee first has the right to commence such proceeding
pursuant to this Section 7(a). The Companies shall not oppose Indemnitee’s right
to seek any such adjudication.

(b) In the event that a determination shall have been made pursuant to
Section 6(b) hereof that Indemnitee is not entitled to indemnification, any
judicial proceeding commenced pursuant to this Section 7 shall be conducted in
all respects as a de novo trial on the merits, and Indemnitee shall not be
prejudiced by reason of the adverse determination under Section 6(b).

(c) If a determination shall have been made pursuant to Section 6(b) hereof that
Indemnitee is entitled to indemnification, the Companies shall be bound by such
determination in any judicial proceeding commenced pursuant to this Section 7,
absent (i) a misstatement by Indemnitee of a material fact, or an omission of a
material fact necessary to make Indemnitee’s misstatement not materially
misleading in connection with the application for indemnification, or (ii) a
prohibition of such indemnification under the DGCL and/or DLLCA.

(d) In the event that Indemnitee, pursuant to this Section 7, seeks a judicial
adjudication of his rights under, or to recover damages for breach of, this
Agreement, or to recover under any directors’ and officers’ liability insurance
policies maintained by the Companies, the Companies shall pay on his behalf, in
advance, any and all expenses (of the types described in the definition of
Expenses in Section 13 hereof) actually and reasonably incurred by him in such
judicial adjudication, regardless of whether Indemnitee ultimately is determined
to be entitled to such indemnification, advancement of expenses or insurance
recovery.

(e) Each Company shall be precluded from asserting in any judicial proceeding
commenced pursuant to this Section 7 that the procedures and presumptions of
this Agreement are not valid, binding, or enforceable and shall stipulate in any
such court that such Company is bound by all the provisions of this Agreement.
The Companies shall, jointly and severally, indemnify Indemnitee against any and
all Expenses and, if requested by Indemnitee, shall (within ten (10) days after
receipt by the Companies of a written request therefore) advance, to the extent
not prohibited by the DGCL and/or DLLCA, such Expenses to Indemnitee, which are
incurred by Indemnitee in connection with any action brought by Indemnitee for

 

- 8 -



--------------------------------------------------------------------------------

Exhibit 10.1

 

indemnification or advance of Expenses from the Companies under this Agreement
or under any directors’ and officers’ liability insurance policies maintained by
the Companies, regardless of whether Indemnitee ultimately is determined to be
entitled to such indemnification, advancement of Expenses, or insurance
recovery, as the case may be.

(f) Notwithstanding anything in this Agreement to the contrary, no determination
as to entitlement to indemnification under this Agreement shall be required to
be made prior to the final disposition of the Proceeding.

8. Non-Exclusivity; Survival of Rights; Insurance; Subrogation.

(a) The rights of indemnification as provided by this Agreement shall not be
deemed exclusive of any other rights to which Indemnitee may at any time be
entitled under the DGCL and/or DLLCA, the Fundamental Documents of any Company,
any agreement, a vote of stockholders, a resolution of directors, or otherwise.
No amendment, alteration, or repeal of this Agreement or of any provision hereof
shall limit or restrict any right of Indemnitee under this Agreement in respect
of any action taken or omitted by such Indemnitee in his Covered Status prior to
such amendment, alteration, or repeal. To the extent that a change in the DGCL
and/or DLLCA, whether by statute or judicial decision, permits greater
indemnification than would be afforded currently under the Fundamental Documents
of any Company or this Agreement, it is the intent of the parties hereto that
Indemnitee shall enjoy by this Agreement the greater benefits so afforded by
such change. No right or remedy herein conferred is intended to be exclusive of
any other right or remedy, and every other right and remedy shall be cumulative
and in addition to every other right and remedy given hereunder or now or
hereafter existing at law or in equity or otherwise. The assertion or employment
of any right or remedy hereunder, or otherwise, shall not prevent the concurrent
assertion or employment of any other right or remedy.

(b) To the extent that the Companies maintain an insurance policy or policies
providing liability insurance for persons of any category of Covered Status,
Indemnitee shall be covered by such policy or policies in accordance with its or
their terms to the maximum extent of the coverage available for any persons of
such category of Covered Status under such policy or policies. If, at the time
of the receipt of a notice of a claim pursuant to the terms hereof, the
Companies have director and officer liability insurance in effect, the Companies
shall give prompt notice of the commencement of such proceeding to the insurers
in accordance with the procedures set forth in the respective policies. The
Companies shall thereafter take all necessary or desirable action to cause such
insurers to pay, on behalf of Indemnitee, all amounts payable as a result of
such proceeding in accordance with the terms of such policies.

(c) In the event of any payment under this Agreement, the Companies shall be
subrogated to the extent of such payment to all of the rights of recovery of
Indemnitee, who shall execute all papers required and take all action necessary
to secure such rights, including execution of such documents as are necessary to
enable the Companies to bring suit to enforce such rights.

(d) The Companies shall not be liable under this Agreement to make any payment
of amounts otherwise indemnifiable hereunder if and to the extent that
Indemnitee has

 

- 9 -



--------------------------------------------------------------------------------

Exhibit 10.1

 

otherwise actually received such payment under any insurance policy, contract,
agreement, or otherwise.

(e) The Companies’ obligations to indemnify or advance Expenses hereunder to
Indemnitee to the extent of his or her Covered Status with respect to any
Enterprise (other than any Company) shall be reduced by any amount Indemnitee
has actually received as indemnification or advancement of expenses from such
other Enterprise.

9. Exception to Right of Indemnification. Notwithstanding any provision in this
Agreement, the Companies shall not be obligated under this Agreement to make any
indemnity in connection with any claim made against Indemnitee:

(a) for which payment has actually been made to or on behalf of Indemnitee under
any insurance policy or other indemnity provision, except with respect to any
excess beyond the amount paid under any insurance policy or other indemnity
provision;

(b) for an accounting of profits made from the purchase and sale (or sale and
purchase) by Indemnitee of securities of any of the Companies within the meaning
of § 16(b) of the Securities Exchange Act of 1934, as amended, or similar
provisions of state statutory law or common law; or

(c) in connection with any Proceeding (or any part of any Proceeding) initiated
by Indemnitee, including any Proceeding (or any part of any Proceeding)
initiated by Indemnitee against any Company or its directors, officers,
employees or other indemnitees, unless the Board of Parent authorized the
Proceeding (or any part of any Proceeding) prior to its initiation.

10. Duration of Agreement. All agreements and obligations of each Company
contained herein shall continue during the period that Indemnitee is serving in
a Covered Capacity and for a period of seven (7) years thereafter, and shall
continue thereafter so long as Indemnitee shall be subject to any Proceeding (or
any proceeding commenced under Section 7 hereof) by reason of his Covered
Status, whether or not he is acting or serving in any Covered Capacity at the
time any liability or expense is incurred for which indemnification can be
provided under this Agreement. This Agreement shall be binding upon and inure to
the benefit of and be enforceable by the parties hereto and their respective
successors (including any direct or indirect successor by purchase, merger,
consolidation, or otherwise to all or substantially all of the business or
assets of any of the Companies), assigns, spouses, heirs, executors, and
personal and legal representatives.

11. Security. Each Company, to the extent requested by Indemnitee and approved
by the Board of such Company, may at any time and from time to time provide
security to Indemnitee for such Company’s obligations hereunder through an
irrevocable bank line of credit, funded trust, or other collateral. Any such
security, once provided to Indemnitee, may not be revoked or released without
the prior written consent of Indemnitee.

 

- 10 -



--------------------------------------------------------------------------------

Exhibit 10.1

 

12. Enforcement.

(a) Each Company expressly confirms and agrees that it has entered into this
Agreement and assumes the obligations imposed on it hereby in order to induce
Indemnitee to serve one or more of the Companies in an official capacity, and
each Company acknowledges that Indemnitee is relying upon this Agreement in
continuing to serve such Company in such capacity.

(b) This Agreement constitutes the entire agreement between the parties hereto
with respect to the subject matter hereof and supersedes all prior agreements
and understandings, oral, written and implied, between the parties hereto with
respect to the subject matter hereof, including any indemnification agreement
that may have been entered into by and between any Company and Indemnitee in
connection with the Company’s initial public offering in September 2005.

13. Definitions. For purposes of this Agreement:

(a) “Covered Capacity” means the capacity, office, or other position (if any) in
which a person is serving by reason of his Covered Status.

(b) “Covered Status” describes the status of a person (i) who is or was a
director, officer, employee, agent, or fiduciary of any Company, (ii) who, at
the request of any Company, is or was a director, officer, employee, agent, or
fiduciary of any other corporation, partnership, limited liability company,
joint venture, trust, employee benefit plan, or other enterprise, or (iii) who
is or was a director, officer, employee, agent, or fiduciary of any other
corporation, partnership, limited liability company, joint venture, trust,
employee benefit plan, or other enterprise that is or was a direct or indirect
subsidiary (whether wholly owned or otherwise) of any Company at the time of
such person’s service as such a director, officer, employee, agent, or
fiduciary.

(c) “Disinterested Director” means a director of Parent who is not and was not a
party to the Proceeding in respect of which indemnification is sought by
Indemnitee.

(d) “Enterprise” shall mean (i) any Company, or (ii) any other corporation,
partnership, limited liability company, joint venture, trust, employee benefit
plan, or other enterprise of which Indemnitee is or was serving as a director,
officer, employee, agent, or fiduciary either (x) at the request of any Company
or (y) that is or was a direct or indirect subsidiary (whether wholly owned or
otherwise) of any Company at the time of Indemnitee’s service as such a
director, officer, employee, agent or fiduciary.

(e) “Expenses” shall include all reasonable attorneys’ fees, retainers, court
costs, transcript costs, fees of experts, witness fees, travel expenses,
duplicating costs, printing and binding costs, telephone charges, postage,
delivery service fees, and all other disbursements or expenses of the types
customarily incurred in connection with prosecuting, defending, preparing to
prosecute or defend, investigating, participating, or being or preparing to be a
witness in a Proceeding. Expenses also shall include Expenses incurred in
connection with any appeal resulting from any Proceeding, including the premium,
security for, and other costs relating to any cost bond, supersede as bond, or
other appeal bond or its equivalent. Expenses,

 

- 11 -



--------------------------------------------------------------------------------

Exhibit 10.1

 

however, shall not include amounts paid in settlement by Indemnitee or the
amount of judgments or fines against Indemnitee.

(f) “Independent Counsel” means a law firm, or a member of a law firm, that is
experienced in matters of corporation law and neither presently is, nor in the
past five (5) years has been, retained to represent: (i) any Company or
Indemnitee in any matter material to either such person (other than with respect
to matters concerning Indemnitee under this Agreement, or of other indemnitees
under similar indemnification agreements), or (ii) any other party to the
Proceeding giving rise to a claim for indemnification hereunder. Notwithstanding
the foregoing, the term “Independent Counsel” shall not include any person who,
under the applicable standards of professional conduct then prevailing, would
have a conflict of interest in representing any Company or Indemnitee in an
action to determine Indemnitee’s rights under this Agreement. The Companies
shall pay the reasonable fees of the Independent Counsel referred to above and
shall fully indemnify such counsel against any and all Expenses, claims,
liabilities, and damages arising out of or relating to this Agreement or its
engagement pursuant hereto.

(g) “Proceeding” includes any threatened, pending, or completed action, suit,
arbitration, alternate dispute resolution mechanism, investigation, inquiry,
administrative hearing, or any other actual, threatened, or completed
proceeding, whether brought by or in the right of any Company or otherwise and
whether civil, criminal, administrative, or investigative, in which Indemnitee
was, is, or will be involved as a party or otherwise, by reason of the fact that
Indemnitee has Covered Status, by reason of any action taken by him or of any
inaction on his part while acting in a Covered Capacity, or by reason of the
fact that he is or was serving in a Covered Capacity, in each case whether or
not he is acting or serving in any such Covered Capacity at the time any
liability or expense is incurred for which indemnification can be provided under
this Agreement; including one pending on or before the date of this Agreement,
but excluding one initiated by an Indemnitee pursuant to Section 7 hereof to
enforce his rights under this Agreement.

14. Severability. The invalidity of unenforceability of any provision hereof
shall in no way affect the validity or enforceability of any other provision.
Without limiting the generality of the foregoing, this Agreement is intended to
confer upon Indemnitee indemnification rights to the fullest extent permitted by
applicable laws. In the event any provision hereof conflicts with any applicable
law, such provision shall be deemed modified, consistent with the aforementioned
intent, to the extent necessary to resolve such conflict.

15. Modification and Waiver. No supplement, modification, termination, or
amendment of this Agreement shall be binding unless executed in writing by each
of the parties hereto. No waiver of any of the provisions of this Agreement
shall be deemed to constitute or shall constitute a waiver of any other
provisions hereof (whether or not similar), nor shall such waiver constitute a
continuing waiver.

16. Notice By Indemnitee. Indemnitee shall promptly notify the Companies in
writing upon being served with or otherwise receiving any summons, citation,
subpoena, complaint, indictment, information, or other document relating to any
Proceeding or matter which may be subject to indemnification covered hereunder.
The failure to so notify the Companies shall not relieve the Companies of any
obligations which they may have to

 

- 12 -



--------------------------------------------------------------------------------

Exhibit 10.1

 

Indemnitee under this Agreement or otherwise unless and only to the extent that
such failure or delay materially prejudices the Companies.

17. Notices. All notices and other communications given or made pursuant to this
Agreement shall be in writing and shall be deemed effectively given: (a) upon
personal delivery to the party to be notified, (b) when sent by confirmed
electronic mail or facsimile if sent during normal business hours of the
recipient, and if not so confirmed, then on the next business day, (c) five
(5) days after having been sent by registered or certified mail, return receipt
requested, postage prepaid, or (d) one day after deposit with a nationally
recognized overnight courier, specifying next-day delivery, with written
verification of receipt. All communications shall be sent:

(a) To Indemnitee, at the address set forth below the signature of Indemnitee to
this Agreement.

(b) To Parent, at:

Horizon Lines, Inc.

4064 Colony Road, Suite 200

Charlotte, North Carolina 28211

Attention: General Counsel

Telecopy: 704-973-7010

Telephone: 704-973-7000;

(c) To HLHC or LLC, at:

c/o Horizon Lines, Inc.

4064 Colony Road, Suite 200

Charlotte, North Carolina 28211

Attention: General Counsel

Telecopy: 704-973-7010

Telephone: 704-973-7000;

or to such other address as may have been furnished by a party hereto to the
other parties hereto, by like notice. For purposes of this Agreement, the term
“business day” means any day other than a Saturday or a Sunday or a day on which
commercial banking institutions in the City of Charlotte, State of North
Carolina, are authorized by law to be closed.

18. Counterparts. This Agreement may be executed in two or more counterparts,
each of which shall be deemed an original, but all of which together shall
constitute one and the same Agreement. This Agreement may also be executed and
delivered by facsimile signature and in two or more counterparts, each of which
shall be deemed an original, but all of which together shall constitute one and
the same instrument.

19. Headings, etc. The headings of the sections, paragraphs, and subparagraphs
of this Agreement are inserted for convenience only and shall not be deemed to
constitute part of this Agreement or to affect the construction thereof. Unless
the context of this Agreement otherwise requires: (i) words of any gender or
neuter shall be deemed to include the neuter and

 

- 13 -



--------------------------------------------------------------------------------

Exhibit 10.1

 

each other gender; (ii) words using the singular or plural number shall also
include the plural or singular number, respectively; (iii) the word “including”
and words of similar import when used in this Agreement shall mean “including,
without limitation,” unless otherwise specified; and (iv) “or” is not exclusive.

20. Governing Law and Consent to Jurisdiction. This Agreement and the legal
relations among the parties shall be governed by, and construed and enforced in
accordance with, the laws of the State of Delaware, without regard to its
conflict of laws rules. The Companies and Indemnitee hereby irrevocably and
unconditionally (i) agree that any action or proceeding arising out of or in
connection with this Agreement shall be brought only in the Chancery Court of
the State of Delaware (the “Delaware Court”), and not in any other state or
federal court in the United States of America or any court in any other country,
(ii) consent to submit to the exclusive jurisdiction of the Delaware Court for
purposes of any action or proceeding arising out of or in connection with this
Agreement, (iii) waive any objection to the laying of venue of any such action
or proceeding in the Delaware Court, and (iv) waive, and agree not to plead or
to make, any claim that any such action or proceeding brought in the Delaware
Court has been brought in an improper or inconvenient forum.

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 

- 14 -



--------------------------------------------------------------------------------

Exhibit 10.1

 

IN WITNESS WHEREOF, the below parties hereto have executed this Agreement as of
this      day of February, 2012.

 

PARENT: HORIZON LINES, INC. By:    

 

  Chief Executive Officer HLHC: HORIZON LINES HOLDING CORP. By:    

 

LLC: HORIZON LINES, LLC By:  

 

Chief Executive Officer

[SIGNATURE PAGE 1 OF 2 TO INDEMNIFICATION AGREEMENT]

 

- 15 -



--------------------------------------------------------------------------------

Exhibit 10.1

 

IN WITNESS WHEREOF, the below party hereto has executed this Agreement as of
this      day of                     , 20    .

 

INDEMNITEE:

 

TEL: EMAIL:

[SIGNATURE PAGE 2 OF 2 TO INDEMNIFICATION AGREEMENT]

 

- 16 -